Citation Nr: 1337297	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The matter has since been transferred to the RO in New York, New York.


FINDINGS OF FACT

1.  Prior to January 23, 2012, PTSD was not manifested by suicidal ideation, obsessional rituals, speech abnormalities, spatial disorientation, or an inability to establish and maintain effective relationships.

2.  From January 23, 2012, PTSD was manifested by hallucinations, confusion, and some suicidal ideation; grossly inappropriate behavior, disorientation to time or place, or memory loss for basic concepts such as the Veteran's own name have not been demonstrated.


CONCLUSIONS OF LAW

1.  Prior to January 23, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  From January 23, 2013, the criteria for 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's recent VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of his PTSD; documents and considers the relevant medical facts and principles; and records findings to adequately evaluate the severity of his PTSD.  

Notably, the Veteran reported during his VA examination that he was receiving disability benefits from the Social Security Administration (SSA).  The basis for this determination appears to be physical not psychiatric impairment.   It was explained that he was hospitalized due to ambulatory difficulty and lost his job.  He uses his wheel-chair for the most part. Additionally, he stated that he began receiving these benefits at age 62, many years before his current claim was filed.  Because the claim before the Board is to determine the current severity of the Veteran's PTSD, records generated many years ago which appear to relate to physical not psychiatric impairment are not relevant, and VA has no duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Based on the evidence, the Board finds that staged ratings are appropriate in this case.

The Veteran is currently assigned a 50 percent rating under Diagnostic Code 9411for his PTSD.  In determining the appropriate evaluation of the Veteran's condition, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A higher 70 percent rating is not warranted prior to January 23, 2013.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

VA records dated November 2010 show the Veteran reported persistent feelings of sadness and loss secondary to his wife's death in April 2008.  On examination, his speech was relevant.  There was no evidence of a formal thought disorder or other psychotic phenomena.  Cognitive functioning was not impaired.  He denied any suicidal or aggressive tendencies.  His global assessment of functioning (GAF) score was 55.  A suicide risk assessment noted no findings of hallucinations, obsessionality, or severe anxiety or emotional distress.

Similar findings were recorded in December 2010, January 2011, March 2011, and June 2011.  

A May 2011 VA examination noted complaints of increased nightmares, as well as a July 2008 statement from the Veteran's wife contained in the claims file in which she stated that the Veteran spoke and yelled at night in his sleep.  The examiner also noted the Veteran's history of group therapy and medication use.  The Veteran reported that he had a good relationship with his children and grandchildren and saw them on a weekly basis.  However, he had no friends.  He built model planes as a hobby.  On examination, the Veteran's speech was normal.  He has some memory deficit, but was otherwise fully oriented.  He had no suicidal or homicidal ideation, no hallucinations, and no delusions or thought disorders.  He denied any obsessive or ritualistic behaviors.  His GAF score was 50.

Records from September 2011 noted a GAF score of 62.

This evidence is not consistent with a higher 70 percent rating.  None of the manifestations listed in the rating criteria for that rating have been demonstrated prior to January 23, 2012.  The record specifically shows the absence of any suicidal or aggressive ideation, obsessive behavior, and speech or hygiene abnormalities.  While there is evidence of sleep disturbances, nightmares, depressed mood, constricted affect, and short-term memory impairment, such findings are expressly contemplated by the assigned 50 percent rating.  Moreover, the Veteran's GAF scores ranged from 62 to 50 during this period, indicating moderate to serious impairment.  DSM-IV at 46-47.  While the Board recognizes that the GAF score of 50 reflects serious impairment, the Veteran has not demonstrated a level of symptomatology (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) consistent with such a score.  Id.  Moreover, while he did not have any friends, he reported good relationships with his children and grandchildren.  When these findings are viewed collectively, they do not reflect an overall disability picture consistent with the higher 70 percent rating.

However, from January 23, 2013, a higher 70 percent rating is warranted.  VA records from that date show the Veteran reported that his daughter had found him speaking aloud when nobody was around, and the Veteran himself related that he believed he was talking to his "Korea" friends.  In March 2012, he acknowledged having hallucinations of his deceased wife, and seeing other people and "bugs" that were not there.  Additional records from March 2012 noted findings of confusion by his attending medical professionals.  He was observed eating from an imaginary bowl, and had thought he dropped his cup when it was not in his hand.  The Veteran had a history of falls related to his Parkinson's disease, and in August 2012 he said that if he falls, just "leave him there."  Though he also denied any suicidal ideation at the time, the Board finds this statement to be suggestive of suicidal ideation or hopelessness.  The impairment demonstrated since January 23, 2013 is consistent with the 70 percent rating.

However, a higher 100 percent rating is not appropriate during this period.  A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

While the Veteran did demonstrate hallucinations, he did not demonstrate any grossly inappropriate behavior, disorientation to time or place, or memory loss for basic concepts such as his own name.  Notably, his treatment records reflect an inability to perform certain activities of daily living, such as toileting, and that he was in danger of hurting himself from falls.  However, these records clearly show that this impairment stems from symptoms of the Veteran's Parkinson's disease, such as difficulty with ambulating independently.  These symptoms are not attributable to his PTSD and are not factored into the assigned rating for PTSD.  See 38 C.F.R. § 4.14.

The exact onset of the Veteran's current level of disability cannot be determined with any certainty in this case.  The earliest that that it can be factually ascertained that he met the criteria for the higher 70 percent rating is January 23, 2013, the date he was first noted to be experiencing hallucinations.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  As a threshold matter, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's hallucinations, suicidal ideation, depressed mood, and other symptoms are expressly contemplated by the rating schedule.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

A rating in excess of 50 percent for PTSD prior to January 23, 2012 is denied.

A rating of 70 percent for PTSD from January 23, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


